Citation Nr: 0126994	
Decision Date: 12/05/01    Archive Date: 12/11/01

DOCKET NO.  98-08 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for an eye disorder.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a hearing loss disability.

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Rafael C. Flores, Attorney-at-
Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from January 1952 to November 
1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

As discussed below, the issues regarding service connection 
for tinnitus and whether new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to 
service connection for PTSD will be remanded.


FINDING OF FACT

1.  An April 1960 Board decision denied service connection 
for an eye disorder (conjunctivitis); and rating actions in 
November 1970 (hypermetropia), February 1972 (presbyopia and 
allergic conjunctivitis), August 1989 (error of refraction 
and allergic conjunctivitis), August 1991 (presbyopia), and 
November 1995 (bilateral conjunctivitis, hypermetropia, and 
presbyopia) either denied service connection or determined 
that the veteran had not submitted new and material evidence 
to reopen the claim for service connection.

2.  The additional documentation received concerning an eye 
disorder since the RO's November 1995 rating decision 
includes VA medical records showing a diagnosis of diabetic 
retinopathy, without associating the veteran's disorder with 
disease or injury in service, therefore it is cumulative.

3.  A November 1995 rating decision denied service connection 
for hearing loss.

4.  The additional documentation received concerning hearing 
loss since the RO's November 1995 decision, when viewed in 
context with all the evidence, is relevant and probative and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The additional evidence received since the RO's November 
1995 denial of service connection for an eye disorder is not 
new and material and the veteran's claim of entitlement to 
service connection for an eye disorder is not reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  

2.  The additional evidence received since the RO's November 
1995 denial of service connection for hearing loss 
constitutes new and material evidence sufficient to reopen 
the veteran's claim for service connection for a hearing loss 
disorder.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step test.  The first step requires determining whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  Evidence is probative when it "tend[s] 
to prove, or actually prov[es] an issue."  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing Black's Law Dictionary 
1203 (6th ed. 1990).  Second, the evidence must be shown to 
be actually "new," that is, not of record when the last final 
decision denying the claim was made.  See Evans, 9 Vet. App. 
at 283; Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19089 (1990).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.

The Board notes that Section 3.156(a), the second sentence of 
Section 3.159(c), and 3.159(c)(4)(iii) were amended at 66 
Fed. Reg., 45620 (2001).  These amendments, however, apply to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  Consequently, these amendments do not 
apply to the attempts to reopen the claims for service 
connection at issue in this appeal.  


Eye Disorder

An April 1960 Board decision denied service connection for an 
eye disorder (conjunctivitis); and rating actions in November 
1970 (hypermetropia), February 1972 (presbyopia and allergic 
conjunctivitis), August 1989 (error of refraction and 
allergic conjunctivitis), August 1991 (presbyopia), and 
November 1995 (bilateral conjunctivitis, hypermetropia, and 
presbyopia) either denied service connection or determined 
that the veteran had not submitted new and material evidence 
to reopen the claim for service connection.  The veteran's 
claim may only be reopened and considered on the merits if 
new and material evidence has been submitted.  See 
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a).  Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

Since the November 1995 rating decision is the last final 
decision on the issue of service connection for an eye 
disorder, the Board shall review the evidence of record at 
the time of, and evidence submitted since, that decision.  

In its April 1960 decision, the Board noted that that a 
chronic eye disorder was not incurred in or aggravated by 
military service.  Service medical records dated in December 
1952 relate that the veteran was treated for acute 
conjunctivitis for the left eye, but there is no record of 
medical care for the right eye during his military service.  
His eyes were considered clinically normal at his separation 
examination in November 1953, and at an August 1959 VA 
examination.  The Board noted that the veteran submitted a 
post service December 1959 private medical report noting 
treatment for the right eye.  The Board noted that the 
inservice acute conjunctivitis did not result in permanent 
visual impairment and, decided that the inservice medical 
care provided for the left eye that occurred 7 years earlier 
was unrelated to the then-current diagnosed conjunctivitis of 
the right eye.  The veteran has since submitted medical 
records containing various diagnoses of eye disorders, 
including hypermetropia (July 1970), presbyopia and allergic 
conjunctivitis (December 1971), refractive error and allergic 
conjunctivitis (August 1989).  

Records submitted after the November 1995 rating decision 
include written statements and testimony of the veteran and 
his spouse, and VA and private medical records.  Concerning 
the statements of the veteran and his spouse, the Board notes 
that the Court has held that lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  See Robinette v. Brown, 8 Vet. 
App. 69, 74 (1995), quoting Moray v. Brown, 7 Vet. App. 211, 
214 (1993).  Here, the veteran seeks to reopen his claim for 
service-connection for an eye disorder by restating his 
previous assertions.  This is cumulative; it is not new.  It 
has not been shown that the veteran or his spouse has the 
medical training and experience to provide an opinion on a 
medical question of causation; therefore, their statements 
are not competent evidence on that question.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993). 

The additional clinical records simply show that the veteran 
is receiving treatment for his eye and for unrelated 
disabilities.  The June 1997 VA examination report contains a 
diagnosis of diabetic retinopathy.  Significantly, however, 
the medical personnel did not link the veteran's eye disorder 
to military service.  Although this medical evidence is new, 
and reports a current diagnosis, this additional 
documentation only addresses the veteran's current medical 
condition, without commenting on the relationship of the 
veteran's current eye disorder to his active military 
service.  This evidence does not address or contradict the 
reasoning offered in support of the prior decision.  It has 
no bearing on the issue of service incurrence and, therefore, 
is not material.  See Shoop v. Derwinski, 3 Vet. App. 45, 47 
(1992).  The Board's review does not disclose any evidence 
that is new.  Since the veteran has not submitted new and 
material evidence, VA does not have jurisdiction to reopen 
the claim and consider it again.  38 U.S.C.A. §§ 5108, 7105.  
See Barnett.

Hearing Loss Disability

In regard to his hearing loss, the evidence previously 
considered by the RO included the veteran's service medical 
records, which fail to show evidence of complaints, treatment 
or diagnoses regarding hearing loss.  In December 1996, the 
veteran submitted private audiograms dated in June 1994 and 
March 1995 denoting hearing loss.  The RO in November 1995, 
determined that there was no evidence to relate hearing loss 
to military service that was diagnosed over 40 years 
subsequent to service discharge.  

As noted above, records submitted after the November 1995 
rating decision include testimony and written statements of 
the veteran as well as VA and private treatment records.  
Significantly, the new evidence received in connection with 
this claim includes a private physician's medical opinion 
dated in October 1996.  The opinion noted the veteran's 
exposure to artillery fire.  It also states that a recent 
audiogram showed a bilateral sensorineural hearing loss.  The 
examiner stated that his "diagnostic impression was, 
bilateral sensorineural hearing loss, profound worst on the 
right ear most likely related to noise exposure."  While the 
Board does not find this statement conclusive, this opinion 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Therefore, it is 
concluded that the veteran's claim for hearing loss has been 
effectively reopened.

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

With regard to the attempt to reopen the claim for service 
connection for and eye disorder, upon careful review of the 
claims folder, the Board finds that all required notice and 
development action specified in this statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case 
(SOC) provided to both the veteran and his representative, 
specifically satisfy the requirement at § 5103 of the new 
statute and that it clearly notifies the veteran and his 
representative of the evidence necessary to substantiate this 
claim. 

Additionally the Board finds that the duties to assist 
provided under the new statute at § 5103(a) and implementing 
regulations, see 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)), have also been fulfilled. VA has accorded the 
veteran a personal hearing in relation to this claim.


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a chronic 
eye disorder, the benefits sought on appeal are denied.

The veteran's claim for service connection for hearing loss 
is reopened.


REMAND

The RO has stated the issue concerning PTSD as that of a 
claim for service connection, rather than as a claim to 
reopen.  The Board notes, however, that a November 1995 
rating action denied service connection for PTSD.  The 
veteran was notified later that month.  He did not appeal 
this decision.  

In May 1996, the veteran filed another claim for service 
connection for PTSD.  A September 1997 rating action denied 
service connection for this disability on a de novo basis.  
The veteran was notified later that month.  It is not clear 
from the notification as to whether the RO determined that 
new and material evidence had been submitted in regard to the 
claim for service connection PTSD.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, further 
clarification is needed.  Pending the further clarification, 
the Board has listed the issue as one concerning a claim to 
reopen.

Having found this evidence regarding the veteran's claim of 
service connection for hearing loss to be "new and 
material" under 38 C.F.R. § 3.156(a), and having reopened 
the veteran's claim, it is now incumbent upon the RO to 
review the veteran's claim of service connection for hearing 
loss on a de novo basis, but only after ensuring that the 
duty to assist as well as notify under 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 has been fulfilled.  

The Board has noted, above, the enactment of the VCAA during 
the pendency of this appeal.  It appears that the RO denied 
the claim for service connection for tinnitus on the basis 
that the claim was not well grounded.  As this basis for the 
denial of a claim is no longer in effect, the Board will 
remand this matter for consideration and development under 
the VCAA.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following action: 

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of his hearing loss, 
and to determine whether any present 
hearing loss is related to disease or 
injury, including noise exposure, during 
the veteran's active military service.  
The claims folder should be made 
available to the examiner.  The examiner 
should specifically comment on the 
October 18, 1996, statement of Dr. L.L. 
Rodriguez.  

2.  The RO should again consider the 
veteran's claim for service connection 
for PTSD.  The RO should consider whether 
there is/are prior final decision(s) 
regarding a claim for service connection 
for PTSD.  The RO should clarify whether 
the current claim for service connection 
has or has not been reopened.  If it is 
not reopened, the veteran should be 
supplied with information about the last 
prior denial of service connection for 
PTSD and the notice that he was then 
given; the laws and regulations 
applicable to the finality of prior 
unappealed rating decisions; and a 
discussion of the effect of the prior 
denial on the current claim.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), as well as those 
in the implementing regulations, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)), are fully 
complied with and satisfied.  

4.  The RO should consider the veteran's 
reopened claim for service connection for 
a hearing loss disability on a de novo 
basis.  

5.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



